—In a proceeding, inter alia, to approve the compromise and settlement of a wrongful death action, the appeal is from so much of a decree of the Surrogate’s Court, Kings County (Bloom, S.), dated July 8, 1992, as directed that the fee awarded to the guardian ad litem be paid directly from the fee awarded to the attorney representing the administratrix in the wrongful death action.
Orderéd that the decree is reversed insofar as appealed from, without costs or disbursements, the sixth decretal paragraph of the decree is deleted, and the matter is remitted to the Surrogate’s Court, Kings County, for the entry of an amended decree in accordance herewith.
The Surrogate Court’s improperly directed that the fee to the guardian ad litem be paid directly from the attorneys’ fees payable to the appellant (see, SCPA 405 [former (1)] [eff until Jan. 1, 1994]; see also, Matter of Brian X., 176 AD2d 402; Matter of Kettle, 79 AD2d 860). Bracken, J. P., O’Brien, Santucci and Joy, JJ., concur.